UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2011 (June 9, 2011) Brown-Forman Corporation (Exact name of registrant as specified in its charter) Delaware 002-26821 61-0143150 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 850 Dixie Highway, Louisville, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (502)585-1100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On June 9, 2011, Brown-Forman Corporation issued a press release reporting results of its operations for the fiscal year and quarter period ended April 30, 2011, and outlook for its 2012 fiscal year.A copy of this press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits The following Exhibits are furnished as part of this Report on Form 8-K. 99.1Brown-Forman Corporation Press Release dated June 9, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Brown-Forman Corporation June 9, 2011 By: /s/Nelea A. Absher Nelea A. Absher Vice President, Associate General Counsel and Assistant Corporate Secretary Exhibit Index Exhibit NumberDescription 99.1Brown-Forman Corporation Press Release dated June 9, 2011.
